Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00594-CV

                                        Mary MATTHEWS,
                                             Appellant

                                                  v.

                             OLD RIVER ROAD RV RESORT, LLC,
                                         Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 18372A
                            Honorable Robert R. Barton, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 15, 2019

DISMISSED

           In its agreed motion to dismiss, Appellee Old River Road RV Resort, LLC accepts

Appellant’s argument that under Glassdoor, Inc. v. Andra Group, LP, No. 17-0463, 2019 WL
321934 (Tex. Jan. 25, 2019), the underlying case has become moot by the passage of time, and

this appeal should be dismissed.

           The agreed motion is granted; this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2),

43.2(f); Glassdoor, No. 17-0463, 2019 WL 321934, at *3.

                                                   PER CURIAM